788 N.W.2d 419 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terence Alvin JOHNSON, Defendant-Appellant.
Docket No. 140374. COA No. 294492.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 17, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).